UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6237



DAVID LAWRENCE DIXON,

                                              Plaintiff - Appellant,

          versus


PAUL RUBENSTEIN, Commissioner of Corrections;
HOWARD H. PAINTER, Warden of Mount Olive
Correctional Complex,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-01-467-5)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lawrence Dixon, Appellant Pro Se. Daynus Jividen, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    Lawrence   Dixon    appeals    the   district    court’s   order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.      We have reviewed the record and the district

court’s opinion accepting the magistrate judge’s recommendation and

find no reversible error.        Accordingly, we affirm on the reasoning

of the district court.      See Dixon v. Rubenstein, No. CA-01-467-5

(S.D.W. Va. Jan. 28, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                      2